DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-13, 16, and 20are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kim et al. [US 20160156084 A1].
Regarding claim 1, Kim et al. discloses a charging control method for a battery of a vehicle (paragraph [0022]; [0023]), comprising: 
performing, by a controller, a fault diagnosis of a current sensor before starting to charge the battery of the vehicle (fig 4, step s345; paragraph [0062]-[0063]); 
determining, by the controller, whether the current sensor has failed from a fault diagnosis result (fig 4; step s347; If the substitution factor received from the substitution factor calculator 120 is in the preset error range (e.g., 5%) (YES in S347); paragraph [0068]); 
and performing, by the controller, constant current (CC) charging control of charging the battery with a constant current in response to determining that the current sensor has failed (the emergency operation controller 130 determines performs the constant current drive that determines a current limit depending on the vehicle state and then controls the output voltage (S349). Paragraph [0068]).
Regarding claim 2, Kim et al. discloses the method of claim 1, wherein the vehicle is driven by operating a motor with battery power, and the battery is a main battery configured to supply operating power to the motor in the vehicle (The fuel cell stack 400 may be used as a main power source of the hybrid vehicle and supplies fuel cell energy to the high voltage battery 300 and a motor driving the vehicle; paragraph [0033]).
NOTE: The high voltage battery in the reference can provide power to load (fig 1) which can be the motor of a vehicle. 
The converter 200, which is a so-called high voltage DC-DC converter, serves to charge the high voltage battery 300 or provide power from the high voltage battery 300 to the load 500 in electric vehicles such as a hybrid electric vehicle (HEV), a fuel cell vehicle, a fuel cell hybrid vehicle, and the like (paragraph [0023]).
Regarding claim 4, Kim et al. discloses the method of claim 1, further comprising: calculating, by the controller, a battery charging amount by summing a constant current value of a battery charging current as the constant current during the CC charging control (the emergency operation controller 130 considers that the two current values which are estimated by the substitution factor calculator 120 as the next best thing have reliability in some degree and performs a constant current drive based on at least one of the measurement value I.sub.batt and the calculated input current value, paragraph [0054]) and estimating a battery state of charge (SOC) using the calculated battery charging amount (the emergency operation controller 130 may perform a constant current drive that controls an output voltage after a current limitation is determined, depending on a vehicle state, paragraph [00040]).
NOTE: the SOC of the battery can be estimated by the value of an output voltage.
	Regarding claim 8, Kim et al. discloses the method of claim 1, further comprising: determining, by the controller, a battery charging current during the CC charging control as the constant current based on a battery state before the battery is charged (paragraph [0066]-[0067]).
Note: A battery state can be determined by the output voltage ad power.
Regarding claim 9, Kim et al, discloses  the method of claim 8, further comprising: determining, by the controller, the battery charging current during the CC charging control according to a battery state of charge (SOC) or a battery voltage before the battery is charged (paragraph [0066]-[0067]).
Note: the battery state of charge can be determined by the output voltage.
	Regarding claim 10, Kim et al. discloses the method of claim 9, wherein the higher the battery SOC or the battery voltage before the battery is charged, the lower the battery charging current is determined during the CC charging control (paragraph [0066]).
Note: I.sub.cal.sub._.sub.output=P.sub.output/V.sub.output;]
If the state of charge of the battery estimated with the value of output voltage, the higher the value of voltage the higher the state of charge of the battery. From the above equation, if the value of the voltage is high it mean the lower constant current should be provided during the CC charging control.  
Regarding claim 11, Kim et al. discloses the method of claim 1, further comprising: outputting by the controller, fault state information of the current sensor via an information providing device in response to determining that the current sensor has failed (If the substitution factor is out of the preset error range (NO in S347), the emergency operation controller 130 may determine the failure occurrence, stop the control of the converter 200, and inform the driver that the failure occurrence is determined according to an embodiment of the present invention (S365). Paragraph [0069]).
Regarding claim 12, Kim et al. discloses a charging control system for a battery of a vehicle (fig 4), comprising: a memory configured to store program instructions; and a processor configured to execute the program instructions, the program instructions when executed configured to (paragraph [0020]): perform a fault diagnosis of a current sensor before starting to charge the batter- of the vehicle (fig. 4; s335; paragraph [0063]): determine whether the current sensor has failed from a fault diagnosis result (fig 4, s347); and perform constant current (CC) charging control of charging the battery with a constant current in response to determining that the current sensor has failed (fig 4, s349).
Regarding claim 13, Kim et al. discloses the system of claim 12, wherein the vehicle is driven by operating a motor with battery power, and the battery is a main batter- configured to supply operating power to the motor in the vehicle (The fuel cell stack 400 may be used as a main power source of the hybrid vehicle and supplies fuel cell energy to the high voltage battery 300 and a motor driving the vehicle; paragraph [0033]).
NOTE: The high voltage battery in the reference can provide the power to load too which can be the motor of a vehicle. 
The converter 200, which is a so-called high voltage DC-DC converter, serves to charge the high voltage battery 300 or provide power from the high voltage battery 300 to the load 500 in electric vehicles such as a hybrid electric vehicle (HEV), a fuel cell vehicle, a fuel cell hybrid vehicle, and the like (paragraph [0023]).
Regarding claim 16, Kim et al. discloses the system of claim 12, wherein the program instructions when executed are further configured to: calculate a battery charging amount by summing a constant current value of a battery charging current as the constant current during the CC charging control (the emergency operation controller 130 considers that the two current values which are estimated by the substitution factor calculator 120 as the next best thing have reliability in some degree and performs a constant current drive based on at least one of the measurement value I.sub.batt and the calculated input current value, paragraph [0054]) and estimating a battery state of charge (SOC) using the calculated battery charging amount (the emergency operation controller 130 may perform a constant current drive that controls an output voltage after a current limitation is determined, depending on a vehicle state, paragraph [00040]).
NOTE: the SOC of the battery can be estimated by the value of an output voltage.
Regarding claim 20, Kim et al. discloses the system of claim 12, wherein the program instructions when executed are further configured to: output fault state information of the current sensor via an information providing device in response to determining that the current sensor has failed (If the substitution factor is out of the preset error range (NO in S347), the emergency operation controller 130 may determine the failure occurrence, stop the control of the converter 200, and inform the driver that the failure occurrence is determined according to an embodiment of the present invention (S365). Paragraph [0069]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14 and 15are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 20160156084 A1] as applied to claims 1 and 12 above, and further in view of Tseng et al. [US 20190199114 A1].
Regarding claim 3, Kim et al. discloses the method of claim 1, but Kim is silent over the constant charging mode by the on-board charger of the vehicle battery.
Tseng et al. discloses the vehicle includes an on-board charger (on- board charger 30, fig 2; paragraph [0030]) and is configured to receive outside power via the on-board charger to charge the battery (the charging system uses an external alternating current (AC) power source to charge the battery cells, paragraph [0002]), and the controller (the controller circuit 50, fig 3; paragraph [0030]) is configured to operate the on-board charger to apply a constant current to the battery to charge the battery (the distributed single-stage on-board charging device 30 further comprises the control circuit 50. The control circuit 50 determines whether a constant voltage mode (CV mode) or a constant current mode (CC mode) is operating; paragraph [0030])
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Tseng et al. to charge the battery of vehicle using the on-board charger with constant current charging mode. On-board charger(OBC) is a device that can convert the AC power from any AC source into the practical DC form and by using the on-board charger the battery of vehicle can be charge with constant current charging mode in order to protect the battery from the damage of high ripple  current.
Regarding claim 14, Kim et al. discloses the system of claim 12, but Kim is silent over the on- board charger to charge the battery of a vehicle. 
Tseng et al. discloses the vehicle includes an on-board charger (on- board charger 30, fig 2; paragraph [0030]) and is configured to receive outside power via the on-board charger to charge the battery (the charging system uses an external alternating current (AC) power source to charge the battery cells, paragraph [0002]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Tseng et al. to charge the battery of vehicle using the on-board charger. On-board charger(OBC) is a device that can convert the AC power from any AC source into the practical DC form.
Regarding claim 15, Kim et al. discloses the system of claim 14 in view of Tseng et al., Tseng et al. further discloses  wherein the program instructions (the control circuit 50 is implemented by a software method, paragraph [0030]) when executed are further configured to operate the on-board charger to apply a constant current to the battery to charge the battery (paragraph [0030]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Tseng et al. to charge the battery of vehicle using the on-board charger with constant current charging mode. On-board charger(OBC) is a device that can convert the AC power from any AC source into the practical DC form and by using the on-board charger the battery of vehicle can be charge with constant current charging mode in order to protect the battery from the damage of high ripple  current.
Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 20160156084 A1]  as applied to claim1 and 12 above, and further in view of Arizono [US 20200373779 A1].
Regarding claim 5, Kim et al. discloses the method of claim 1 and 4, but silent over the stop charging of the battery when it reaches the target SOC. 
Arizono discloses completing, by the controller, charging the battery when the estimated battery SOC reaches a target SOC (paragraph [0041]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Arizono to charge the battery to the extent it reaches the target estimated SOC of battery. Battery state of charge (SOC) plays a vital role in a hybrid electric vehicle (HEV) , it ensures the safety of battery in a harsh operating environment, prolongs life, lowers the cost of energy consumption, and improves driving mileage. 
Regarding claim 6, Kim et al. discloses the method of claim 1, but Kim is silent over the charging the battery at the target voltage.
Arizono discloses completing, by the controller, charging the battery when a battery voltage reaches a target voltage (paragraph [0041]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Arizono to charge the battery at the target value of voltage to save the battery from the overvoltage damage. Boosting the voltage increases capacity, but going beyond the target voltage stresses the battery and compromises safety. For the long-life span of battery, it is essential to charge the battery at precise voltage value. 
Regarding claim 7, Kim et al. discloses the method of claim 1, But Kim does not explicitly disclose that the vehicle battery can be charged with constant power. 
Arizono discloses performing, by the controller, constant power (CP) charging control of charging the battery with a constant power in response to determining that the current sensor is in a normal state (the controller 10 charges the battery 20 in a way the charge power to the battery 20 is maintained constant at the calculated charge power, paragraph [0035]).
Note: the current sensor 13 is working normally.
		It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Arizono the battery of vehicle can be charged with the constant power which can adjust the value of current and voltage according to state of the battery and it circumvents over-voltages, over-current and irreversible side reactions, thus prolonging battery life.
		Regarding claim 17, Kim et al. discloses the system of claim 12 and 16, but silent over the program instructions which stop charging of the battery when it reaches the target SOC.
		Arizono discloses the program instructions when executed are further configured to: complete charging the battery when the estimated battery SOC reaches a target SOC (paragraph [0041]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Arizono to charge the battery to the extent it reaches the target estimated SOC of a battery. Battery state of charge (SOC) plays a vital role in a hybrid electric vehicle (HEV) , it ensures the safety of battery in a harsh operating environment, prolongs life, lowers the cost of energy consumption, and improves driving mileage. 
Regarding claim 18, Kim et al. discloses the system of claim 12, Kim is silent over the program instructions charging the battery at the target voltage.
Arizono discloses the program instructions when executed are further configured to: complete charging the battery when a battery voltage reaches a target voltage(paragraph [0041]).
Note: the controller 10 calculates an SOC of the battery based on the present voltage of the battery 20, paragraph [0062]; if the controller stop charging the battery when the SOC reaches the target value, its mean that the voltage of the battery reaches at its target value.
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Arizono to charge the battery at the target value of voltage to save the battery from the overvoltage damage. Boosting the voltage increases capacity, but going beyond the target voltage stresses the battery and compromises safety. For the long-life span of battery, it is essential to charge the battery at precise voltage value. 
Regarding claim 19, Kim et al. discloses the system of claim 12, but silent over the program instructions to charge the battery at the constant power. 
Arizono discloses the program instructions when executed are further configured to: perform constant power (CP) charging control of charging the battery with a constant power in response to determining that the current sensor is in a normal state(the controller 10 charges the battery 20 in a way the charge power to the battery 20 is maintained constant at the calculated charge power, paragraph [0035]).
Note: the current sensor 13 is working normally.
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Arizono the battery of vehicle can be charged with the constant power which can adjust the value of current and voltage according to state of the battery and it circumvents over-voltages, over-current and irreversible side reactions, thus prolonging battery life.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 28, 2022